IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2129 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 13 DB 2015
                                           :
MARY ELISE WILLCOX,                        :   Attorney Registration No. 60303
                 Respondent                :   (Montgomery County)



                                      ORDER


PER CURIAM:


      AND NOW, this 4th day of February, 2015, there having been filed with this Court

by Mary Elise Willcox her verified Statement of Resignation dated January 20, 2015,

stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Pa.R.D.E. 215, it is

      ORDERED that the resignation of Mary Elise Willcox is accepted; she is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and she shall

comply with the provisions of Pa.R.D.E. 217. Respondent shall pay costs, if any, to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).